                                                                                                 1
                                                                                                 2                                                          JS-6
                                                                                                 3
                                                                                                 4
                                                                                                 5
                                                                                                 6
                                                                                                 7
                                                                                                 8
                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                 9
                                                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                                10
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
                                                                                                   DUNITZ-DAIMLER ST., LLC, a                CASE No. 8:18-cv-00471-JLS-E
                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12 California limited liability company,
                                                                                                13                    Plaintiff,             ORDER FOR STIPULATION FOR
                                                                                                                                             DISMISSAL
                                                                                                14               v.
                                                                                                15 FIDELITY NATIONAL TITLE
                                                                                                   INSURANCE COMPANY, a Florida
                                                                                                16 corporation; and DOES 1 through 20
                                                                                                   inclusive,
                                                                                                17
                                                                                                                Defendants.
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1157114v1                                              Case No. 8:18-cv-00471-JLS-E
                                                                                                 1                                         ORDER
                                                                                                 2        Good cause appearing therefore, IT IS ORDERED that:
                                                                                                 3                a.   In light of the parties' voluntary resolution of this matter through
                                                                                                 4 a written Settlement Agreement, this action is hereby dismissed with prejudice as to
                                                                                                 5 all parties.
                                                                                                 6                b.   Each party shall bear its own attorneys' fees and costs.
                                                                                                 7
                                                                                                 8
                                                                                                 9 DATED: March 20, 2019                           JOSEPHINE L. STATON
                                                                                                10                                             Hon. Josephine L. Staton
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12
                                                                                                13
                                                                                                14
                                                                                                15
                                                                                                16
                                                                                                17
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28

                                                                                                                                               2                    Case No. 8:18-cv-00471-JLS-E
